Citation Nr: 1621044	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-33 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for bruxism.

2.  Entitlement to an initial compensable rating for status post metatarsal neurectomy with scarring.

3.  Entitlement to service connection for episcleritis.

4.  Entitlement to service connection for left calcaneal spur.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board can make a fully informed decision in this appeal.  

With respect to the claims for service connection for episcleritis, sinusitis and rhinitis, the Veteran's service treatment records show that he was treated for each of these disabilities.  Also, at his retirement physical in April 2008, he was diagnosed as having rhinitis and was prescribed medication.  With that said, the basis of the RO's denial of these claims is that the disabilities were not found on examinations performed by QTC in August 2009, nor was episcleritis found on a subsequent QTC eye examination performed in March 2015.  The RO thus concluded that the Veteran did not have these disabilities as claimed.  However, the Veteran contends that he still has these disabilities and takes medication for them, but that they come and go and are not constant.  He reported at the March 2015 VA examination that his episcleritis recurs approximately once a year and that the last episode was approximately one year earlier.  Accordingly, the Veteran should be afforded new VA examinations that address his assertions regarding the fluctuating nature of these disabilities.  In specific regard to his claim for service connection for episcleritis, the Veteran submitted a medical record showing that he was treated in August 2009 for subconjunctival hemorrhage, left eye.  It is not clear from the record whether this is related to his episcleritis or represents a separate condition.  Medical clarification is therefore required.

Also, in disagreeing with the noncompensable rating for his service connected status post metatarsal neurectomy with post-operative scarring, the Veteran asserts that this disability is only rated for his scar and does not consider other residuals of the disability.  The Board agrees.  Postservice records in August 2008 show that the Veteran was treated at Walter Reed Army Medical Center with complaints of pain and numbness in the 3rd interspace of the left foot status post neurectomy and was to return in one week for an injection.  Also, at a retirement follow up examination at Walter Reed Army Medical Center in April 2009, the Veteran was given a referral to podiatry for revision of previous Morton's neuroma.  Unfortunately, there are no treatment records on file after April 2009 that address this disability or any of the other disabilities on appeal, with the exception of the August 2009 eye record noted above.  This is despite the RO's request to the Veteran in November 2014 that he provide VA with the necessary information so that VA could obtain the outstanding records.  Nonetheless, due to the obvious relevancy that such records have to this issue as well as all of issues on appeal, another attempt should be made to obtain all relevant outstanding treatment records.  38 U.S.C.A. § 5103A(b).  

Lastly, in view of the Veteran's disagreement with his noncompensable rating for bruxism and the fact that it was been over five years since his last examination (in August 2009), he should be afforded a new examination.  This is so as to accurately assess the present severity of this service connected disability.  


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding private and VA treatment records pertinent to the claimed disabilities of episcleritis, sinusitis, rhinitis, status post metatarsal neurectomy with scarring, left calcaneal spur, and bruxism, from April 2009 to present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After any updated treatment records have been obtained, the Veteran should be provided with new VA examinations for his claimed disabilities of episcleritis, sinusitis, and rhinitis.

The examiners are asked to review the Veteran's claims file, with particular attention to service treatment records.  They should opine as to whether it is at least as likely as not (50 percent degree of probability or higher) that the Veteran has or has had episodes of episcleritis, sinusitis and/or rhinitis since service that are related to any in-service complaints, disease or injury.  Consideration should include the Veteran's treatment in August 2009 for subconjunctival hemorrhage and whether this is related to episcleritis.

A complete rationale should be provided for these opinions, which should be supported by reference to supporting evidence. 

3.  Afford the Veteran an examination by an appropriate examiner to determine the current nature and severity of his bruxism.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail. 

The examiner should describe in detail all symptomatology associated with this disability, and include the inter-incisal range and range of lateral excursion in millimeters.  

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




